Citation Nr: 0528855	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-15 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right elbow 
hyperextension with biceps tendon tear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to December 
1958, and periods of active duty in the Air Force Reserve 
from April 1981 to November 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

The veteran did not incur an injury of the right elbow in 
service.


CONCLUSION OF LAW

Right elbow hyperextension with biceps tendon tear was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for right elbow 
hyperextension with biceps tendon tear.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter of September 2001 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in April 2003 and 
SSOC issued in October 2004.  The basic elements for 
establishing service connection have remained unchanged 
despite the changes in the VCAA.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
veteran was informed of the evidence needed to substantiate 
his claim in the September 2001 letter.  In addition the 
veteran had a hearing in front of the Decision Review Officer 
(DRO) where he was informed that additional information was 
needed to help substantiate his claim and where to send it.  
Furthermore, at the veteran's Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran was specifically 
asked "[s]o there really isn't anything-I'm looking to see 
if there's any additional evidence out there that would be 
helpful to your case."  To which the veteran replied: 
"[n]o."  Therefore, the Board finds that the veteran was 
informed of the fourth element and the requirements 
thereunder were complied with.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a DRO and a Travel 
Board hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2004).  Service connection may be established for a 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for right elbow hyperextension 
with biceps tendon tear.

The probative evidence shows that the veteran's right elbow 
hyperextension with bicep tendon tear was not manifest in 
service and that it is unrelated to any incident of service.

The veteran has alleged that he injured his right elbow by 
repetitively loading and unloading military bags over his 
shoulder while serving as a flight engineer during periods of 
active duty with the Air Force Reserve.  The veteran does not 
allege that he injured his elbow during his period of active 
service from March 1955 to December 1958.

Service medical records form the veteran's periods of active 
duty during his reserve time, dated between April 1981 
through February 1994 are silent for any complaints of, 
treatment for or injuries to the right elbow.  

Private medical records of September 1998 note that the 
veteran injured his right elbow while he was coaching 
football in September 1998.  The impression was a right bicep 
tendon tear.  Private medical records of September 2000 note 
that the veteran was treated for right elbow pain.  At the 
time, he complained that his right elbow would hurt when he 
played golf and weightlifted.  He was diagnosed with a right 
lateral epidondylitis.

In a May 2001 letter, Dr. Bell, the veteran's private 
physician, stated that "[i]t is quite conceivable that" the 
wear and tear on the veteran's elbow caused by his work as a 
flight engineer for seventeen years which required him to 
carry heavy equipment on and off the plane which caused him 
to have epicondylitis and problems with tendonitis "could 
have contributed to the eventual rupture of his biceps 
tendon.  Tendonitis and inflammation can lead to a weakening 
of the tendon, and over a prolonged period of time it causes 
eventual rupture."

In a Notice of Disagreement dated in November 2003, the 
veteran stated that his reserve duty required him to carry a 
large book bag, a tool kit, a helmet bag and a B-4 bag on and 
off the aircraft.  He claimed that he suffered form tennis 
elbow and tendonitis due to the repeated motions of loading 
and unloading these items.  He further noted that during his 
annual physicals, he would report the pain and he would be 
told to rest the elbow.  

At a DRO hearing held in April 2004, the veteran stated that 
during periods of active duty with the Air Force Reserve, he 
was required to carry heavy bags of equipment up and down 
ladders, and to load and unload planes which caused his right 
elbow to be sore.  He further testified that he reported the 
elbow pain in his annual physicals and was told to take 
aspirin and rest.  

At a Travel Board hearing in front of the undersigned VLJ, 
the veteran again testified that he was required to do heavy 
lifting during his active duty periods in the Air Force 
Reserve.  He testified that one of the bags that he had to 
repeatedly load and unload weighed about 40 pounds.  He again 
testified that he would report his elbow pain during his 
annual physicals, but that he was only told to rest and take 
aspirin.  He denied any problems with his elbow prior to 
service.  Finally, he testified that he ruptured his right 
bicep tendon while coaching football when he went to grab one 
of the children as they were falling.  

The probative evidence indicates that right elbow 
hyperextension with biceps tendon tear was not manifest in 
service.  Records of annual physical examinations conducted 
during the veteran's reserve service are silent for any 
complaints or findings for a right elbow injury.  The annual 
medical certificates accompanying the physicals and the 
reports of medical history both of which are filled out by 
the veteran, are silent for any complaints of, problems or 
injuries to the right elbow.  The first evidence of record of 
any problems with the right elbow are private medical records 
of September 1998 which document a tear of the right bicep 
which occurred while the veteran was coaching a football game 
in September 1998.

The Board accepts the veteran's statements that during his 
active reserve periods he was required to repeatedly lift 
heavy items.  However, there is no competent evidence which 
indicates that the veteran's current bicep tendon tear is 
related to any incident in service.

The Board notes that the veteran's physician opined that it 
was "quite conceivable" that the veteran's military 
activities contributed to the veteran's bicep tendon tear.  

However, the Board notes that the opinion is speculative at 
best.  There is no evidence that the physician reviewed the 
veteran's service medical records or claims filed prior to 
rendering his opinion, and there is no evidence that the 
physician treated the veteran prior to the 1998 bicep tear.  
The physician seems to base his opinion on the fact that the 
veteran's military duties caused him tendonitis and 
epicondylitis.  However, there is no competent medical 
evidence of record of said diagnoses during service.  It 
appears that the physician relied on the veteran's own 
assertion of said diagnoses, however, while the veteran is 
competent to state that his elbow hurt while in service he is 
not competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the Board 
finds that the opinion is essentially unsupported and has 
little probative value.  See Bloom v. West, 12 Vet. App. 185 
(1999).  

In regard to whether the veteran presented an accurate 
history, during service, the veteran voiced numerous 
complpaints and histories, including jaundice, hearing loss, 
sinusitis, piles or rectal disease, heart trouble, a broken 
arm at age 6, a broken finger and a broken toe.  However, his 
silence regarding the elbow, when otherwise affirmatively 
speaking, constitutes negative evidence, as does the normal 
findings of the upper extremities during service.  The Board 
finds that the post service recounting of history is not 
accurate and a medical opinion based upon such history is 
equally inaccurate.  

Furthermore, the Board notes that when the veteran sought 
treatment for his right elbow pain, he never mentioned his 
military duties as aggravating factors, but rather mentioned 
playing golf, weightlifting, and the injury in 1998.  The 
Board finds these records to be more probative than the 
veteran's assertions at the hearings because the veteran was 
furnishing history in a diagnosis and treatment context.

The probative evidence establishes that the veteran's right 
elbow hyperextension with bicep tendon tear was not caused by 
any incident in service.  The service records are silent for 
complaints, findings, or manifestations of any problems 
associated with the right elbow.  Furthermore, the more 
reliable evidence establishes that the veteran's first 
problems with his right elbow started in 1998 in a non-
service related incident.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for right elbow 
hyperextension with bicep tendon tear is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


